Order, Supreme Court, New York County, dated January 29, 1980, granting defendants’ motion for partial summary judgment dismissing so much of plaintiff’s complaint as seeks recovery for lost earnings and profits, and severing the action accordingly, is unanimously reversed, on the law, and said motion for partial summary judgment is denied, with costs. However difficult it may be for plaintiff to establish the loss of profits in a new and untried business, we think plaintiff should have the opportunity to try to establish such profits upon the trial. Concur—Kupferman, J. P., Sandler, Ross and Carro, JJ.